23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jesse H. RILEY, Jr., Plaintiff Appellant,v.DIRECTOR, CENTRAL INTELLIGENCE AGENCY;  Inspector General,Central Intelligence Agency;  General Counsel,Central Intelligence Agency,Defendants-Appellees.Jesse H. RILEY, Jr., Plaintiff Appellant,v.DIRECTOR, CENTRAL INTELLIGENCE AGENCY;  Inspector General,Central Intelligence Agency;  General Counsel,Central Intelligence Agency, DefendantsAppellees.Jesse H. RILEY, Jr., Plaintiff Appellant,v.DIRECTOR, CENTRAL INTELLIGENCE AGENCY;  Inspector General,Central Intelligence Agency;  General Counsel,Central Intelligence Agency, Defendants Appellees.
Nos. 93-1213, 93-1357, 93-1365.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1993.Decided May 4, 1994.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-49-M)
Jesse H. Riley, Jr., appellant Pro Se.
Betsy Steinfeld Jividen, Office of the United States Attorney, Wheeling, WV, for appellees.
N.D.W.Va.
DISMISSED IN No. 93-1213 AND AFFIRMED IN NOS. 93-1357, 93-1365.
Before WIDENER, PHILLIPS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In case No. 93-1213, Jesse H. Riley, Jr., appeals the district court's order denying his Motion for a Temporary Restraining Order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.


2
In case No. 93-1357, Riley appeals from the final judgment of the district court dismissing his FOIA complaint contesting the CIA's denial of his request for documents as barred by the applicable statute of limitations.  In case No. 93-1365, Riley contests the district court's denial of his request for a certified copy of all docket entries in his case in the district court.  We have reviewed the record and find that the district court properly dismissed his FOIA complaint based on the statute of limitations.  We find no abuse of discretion in case No. 93-1365.  We therefore affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-1213 DISMISSED
Nos. 93-1357 and 93-1365 AFFIRMED